                                           Case 3:18-cv-02542-JSC Document 82 Filed 04/30/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JANE DOE 1, et al.,                                 Case No.18-cv-02542-JSC
                                                         Plaintiffs,
                                   8
                                                                                             ORDER RE: DEFENDANT’S
                                                  v.                                         ADMINISTRATIVE MOTION TO
                                   9
                                                                                             SEAL DOCUMENTS SUBMITTED
                                  10     MORRISON & FOERSTER LLP,                            WITH DEFENDANT’S MOTION FOR
                                                                                             SANCTIONS
                                                         Defendant.
                                  11
                                                                                             Re: Dkt. No. 67
                                  12
Northern District of California
 United States District Court




                                  13          Defendant filed an administrative motion to seal in connection with its motion for

                                  14   sanctions. (Dkt. No. 67.) The motion is GRANTED as to those exhibits and portions of the brief

                                  15   which could identify Plaintiff Jane Doe 4. (Dkt. No. 75.) For Exhibit 1, the motion to seal is

                                  16   granted consistent with Defendant’s more narrowly tailored request for sealing of this document

                                  17   filed on April 24, 2019; it is denied in all other respects. (Dkt. No. 79.)

                                  18          IT IS SO ORDERED.

                                  19   Dated: April 30, 2019

                                  20

                                  21
                                                                                                      JACQUELINE SCOTT CORLEY
                                  22                                                                  United States Magistrate Judge
                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
